865 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.IN re CONSIGMENT JEWELERS, INC.,John D. KREIS, Trustee, Plaintiff-Appellant,v.Walter J. WILMOTH, Wanda Wilmoth, Grant G. Carr,Individually and d/b/a T.R.A.M. Roofing Company,Defendants-Appellees.
No. 87-6297.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1988.

Before KENNEDY and KRUPANSKY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
John D. Kreis, the plaintiff-appellant in this adversary action initiated by the bankruptcy trustee of Consignment Jewelers, Inc., has appealed the judgment of the United States District Court for the Eastern District of Tennessee, affirming the judgment of the bankruptcy court.


2
Upon a review of the appellant's assignment of error, including the briefs and oral arguments of the parties, it is the considered opinion of the court that each of appellant's charges of error is not well taken and unsupported by law.  Accordingly, the judgment of the district court is AFFIRMED for the reasons stated by Judge Jarvis in his memorandum order of November 18, 1987.